Citation Nr: 1528892	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine for the period from May 19, 2008 to February 4, 2015 and in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served active duty from May 1984 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran provided testimony at a Travel Board hearing held before the undersigned Veterans Law Judge (VLJ) in December 2011.  A copy of the transcript has been associated with the file.

The case was previously before the Board in April 2012, when it was remanded for additional examination of the Veteran.  

In August 2014 the Board rendered a decision on the Veteran's claim.  In March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case pursuant to a Joint Motion for Partial Remand (JMR).  

An RO rating decision dated June 2015, in pertinet part, granted an increased rating of 40 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine effective February 4, 2015.  The issue remaining on appeal deals with the disability rating assigned for the Veteran's service-connected low back disorder for the period of time subsequent to May 19, 2008.  The Board has recharacterized the issue on appeal to reflect the disability ratings and effective periods assigned.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  For the period of time from May 19, 2008 to February 4, 2015, the Veteran's service-connected back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, was manifested by pain on motion, and forward flexion of the thoracolumbar spine, at worst, to 55 degrees.

2.  Effective February 4, 2015, the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine is manifested by pain on motion, and forward flexion of the thoracolumbar spine, at worst, to 10 degrees.

3.  At no point has the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine been manifest by ankylosis of the thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician. 


CONCLUSIONS OF LAW

1.  For the period from May 19, 2008 to February 4, 2015, the criteria for a disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine have not been met during any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran has been provided the requisite notice with respect to his claims for an increased disability rating for his service-connected low back disability in an April 2008 letter, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service treatment records; private treatment records; multiple VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded five VA examinations in conjunction with his claim for an increased disability rating; all of these examinations are adequate, as they include physical findings addressing the criteria contemplated in rating the service-connected low back disability.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  

In the March 2013 JMR, the Veteran's attorney did not raise any argument that notice and/or assistance provided to the Veteran has been inadequate.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II.  Rating Reduction

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine was granted effective June 1, 2005; a 40 percent disability rating was assigned effective from the date of service connection.  The present appeal began in April 2008, when the Veteran filed a claim for an increased disability rating for his service-connected low back disorder.  A VA Compensation and Pension examination of the Veteran was conducted in May 2008.  An August 2008 rating decision assigned a 20 percent disability rating for the low back disorder effective August 15, 2008, the date of the VA examination report.  Ultimately the present appeal ensued.  

Specific due process requirements must be followed in most cases involving the reduction of a disability rating.  Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AOJ) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e); in fact the action reducing the rating for the back disorder was actually undertaken in conjunction with a decision on a claim for an increased rating.  The August 2008 rating action that implemented the rating reduction did not change the Veteran's combined disability rating, which remained at 90 percent; as the reduction in the rating for the Veteran's low back disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply; moreover the rating for the back disorder had not been in effect for 5 years.  Hence the issue of the propriety of the reduction need not be addressed in conjunction with the increased rating claim on appeal, nor is that aspect of the claim independently in appellate status. 

The March 2015 JMR indicated that the Board' failed to adequately explain how it determined that the reduction action was not in appellate status.  See, Murphy v. Shinseki, 26 Vet.App. 510 (2014) (when reduction in a service connected disability rating is considered warranted and would result in a reduction or discontinuance of compensation payments currently being made, the beneficiary is entitled to notice and an opportunity to present additional evidence).  

Although previously stated by the Board, apparently additional explaination is necessary.  The Veteran filed his claim for an increased disability rating for his low back disorder in April 2008.  At that point in time the Veteran's service-connected low back disability was rated at a 40 percent disability rating.  Because he has other service-connected disabilities, his combined service-connected disability rating was 80 percent in April 2008.  The August 2008 rating decision on appeal reduced the disability rating assigned for the Veteran's service-connected low back disorder from 40 percent to 20 percent effective May 19, 2008.  However, this rating decision also assigned increased disability ratings for other service-connected disabilities.  As a result the Veteran's combined service-connected disability rating was 80 percent effective June 1, 2005 and 90 percent effective August 24, 2006.  So, although the individual disability rating assigned for the back disability was reduced from 40 to 20 percent effective May 19, 2008, the Veteran's combined service-connected disability rating actually was increased from 80 percent to 90 percent.  

As pointed out in the JMR, the controlling law is triggered when reduction in a service connected disability rating is considered warranted and would result in a reduction or discontinuance of compensation payments currently being made, the beneficiary is entitled to notice and an opportunity to present additional evidence.  Murphy v. Shinseki, 26 Vet.App. 510 (2014) (emphasis added).

In the instant appeal while the individual disability rating for the Veteran's service-connected low back disability was "reduced" in rating from 40 percent to 20 percent, his combined disability rating actually increased from 80 percent to 90 percent.  The operative law looks to a reduction or discontinuance of compensation payments as the triggering action to address a reduction.  Rather than this happening, the Veteran actually received an increase in disability payments from the 80 percent rate to the 90 percent rate.  The reduction of the Veteran's service-connected low back disorder from 40 percent to 20 percent needs not be addressed as an issue of reduction as no reduction or discontinuance of compensation payments resulted therefrom; as such the issue of reduction is not in appellate status.  Rather, it is properly addressed as involving an issue of staged disability ratings during the appeal period for the increased rating claim.  See, Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Again, consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed his claim for an increased disability rating for his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine in April 2008.  

The prior evidence of record which addressed the service-connected low back disability was a VA Compensation and Pension examination report from January 2006, which was conducted in conjunction with his original claim for service connection for the disability.  This examination report shows that range of motion testing of the lumbar spine was conducted with: forward flexion to 45 degrees; extension to 20 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  On repetitive motion testing, forward flexion was limited to 30 degrees.  There was no spasm or change in contour of the spine.  Based upon these findings a 40 percent disability rating was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 52432, General Rating Formula for Diseases and Injuries of the Spine.

Again, the Veteran filed his claim for an increased rating in April 2008.  Subsequent to the claim VA received private medical records, dated April 2007 to January 2008, which reveal treatment for complaints of low back pain.  Private x-ray and magnetic resonance imaging (MRI) reports dated in May 2007 confirm the presence of degenerative disc disease and degenerative joint disease of the lumbar spine.  These records do not indicate that bed rest was prescribed, nor do they contain range of motion studies which would provide the necessary rating criteria.  

In May 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of low back pain with some radiation of the pain in to his left leg.  He reported flare up of pain with continued ambulation and standing in excess of 20 minutes.  He stated that he was unemployed as he was unable to meet the demands of working in a department store because of multiple musculoskeletal conditions.  He did not use a brace and was able to ambulate without any assistive devices.  Physical examination of the spine did not reveal any abnormalities.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 55 degrees; extension to 15 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Pain on motion was noted in all directions, specifically starting at 25 degrees of lateral flexion and rotation.  However, painful motion did not restrict the overall range of motion even on repetitive motion testing.  Diminished sensation in the peroneal nerve distribution of the leg was noted.  No other neurologic abnormalities were noted.  Strength and reflexes were normal and no incapacitating episodes were documented.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy of the left lower extremity.  

In his January 2009 substantive appeal, the Veteran asserted that he was heavily medicated on prescribed pain medication during the May 2008 VA Compensation and Pension examination, rendering the findings on range of motion testing inadequate.  Therefore, he was accorded additional VA examination.  

In February 2009, another VA Compensation and Pension examination of the Veteran was conducted.  Again he reported complaints of low back pain which he treated with pain medication.  He reported 5 flare ups of pain in the past year which he treated by staying off his feet.  He reported using a back brace and VA treatment records do show he is prescribed a lumbosacral corset for support of his spine.  Physical examination revealed normal posture, gait, and curvature and symmetry of the spine.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 90 degrees; extension to 15 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 25 degrees, bilaterally.  Moderate discomfort accompanied all ranges of motion.  No additional limitation of motion occurred with repetitive motion testing.  The Veteran complained of decreased sensation in the left leg in a stocking distribution.  No other neurologic or functional abnormalities were noted.  

In May 2011, another VA examination of the Veteran was conducted.  The Veteran reported continued complaints of low back pain which he treated with pain medication.  He reported that he hadn't worked since 2009, but that he was a full time student and that his back pain had no effect on those activities.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Repetitive motion testing resulted in limitation of forward flexion to 70 degrees on the third repetition.  Guarding without muscle spasm was noted on forward flexion from 50 to 90 degrees.  The examiner indicated that there were no postural abnormalities, no fixed deformities (ankylosis), and normal musculature of the spine.  The Veteran reported subjective complaints of decreased sensation of the left lower extremity along the anterior aspect of the two middle toes.  Reflexes of all lower extremities were decreased, which the examiner suspected was due to diabetic neuropathy.  

In September 2011, the Veteran testified at a hearing before the undersigned.  He testified that he was not working, but that he was still a student.  He reported that his symptoms of low back pain had increased since the last Compensation and Pension examination.  He also 

In August 2012, a VA Compensation and Pension examination of the Veteran was conducted pursuant to an April 2012 Board remand.  He reported complaints of low back pain which was exacerbated with physical activity.  He also reported tingling and numbness down his left leg into some of his toes.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 80 degrees with pain beginning at 75 degrees; extension to 20 degrees with pain beginning at 15 degrees; lateral flexion to 30 degrees, bilaterally with pain beginning at 30 degrees; and rotation to 30 degrees, bilaterally with no objective evidence of pain on rotation.  Repetitive motion testing resulted in limitation of forward flexion to 75 degrees, and extension to 15 degrees.  There was no evidence of guarding or muscle spasm.  The only noted symptom of radiculopathy was mild numbness of the left lower extremity, with no other neurologic abnormalities.  No ankylosis of the spine and no incapacitation episodes were documented.  

In April 2015, the most recent VA Compensation and Pension examination of the Veteran was conducted.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 15 degrees with pain beginning at 10 degrees; extension to5 degrees with pain beginning at 5 degrees; lateral flexion to 15 degrees, bilaterally with pain beginning at 10 degrees; and rotation to 20 degrees, bilaterally with pain beginning at 15 degrees.  Repetitive motion testing resulted in limitation of ranges of motion to those at the degree of onset of pain noted above.  There was evidence of guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour.  There were no noted symptoms of radiculopathy or any no other neurologic abnormalities.  Strength and reflex testing of all extremities revealed normal findings.  No ankylosis of the spine and no incapacitation episodes were documented.  The examiner indicated that the primary functional impairment was the presence of back pain.  

The Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine is rated at 20 percent disability rating for the period from May 19, 2008 to February 4, 2015 and at a 40 percent disability rating thereafter.  He is rated under Diagnostic Code 5243 of intervertebral disc syndrome. 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), degenerative disc disease and degenerative joint disease of the lumbar spine are rated as 20 percent disabling when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, General Rating Formula.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Spine disabilities rated under Diagnostic Code 5243 can also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which provides for disability ratings ranging from 10 to 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Such incapacitating episodes have not been shown by any evidence in the present case. 

For the period of time from May 19, 2008 to February 4, 2015, there is no evidence that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  After review of reports from four VA examinations, there is no evidence of forward flexion of the thoracolumbar spine being limited to less than 55 degrees during this period of time.  Again there is no evidence of any limitation of motion of the spine, or ankylosis which would permit the assignment of a disability rating in excess of 20 for this period of time.  There is also no evidence of intervertebral disc syndrome resulting in incapacitating episodes which would warrant the assignment of a rating in excess of those assigned above.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The record does not reveal that the Veteran has any associated objective neurologic abnormalities, which would warrant a separate disability rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As such, the assignment of any separate rating is not warranted.  38 C.F.R. § 4.71a.

The Veteran has asserted that the findings of the VA examinations during the period of time from May 19, 2008 to February 4, 2015 do not accurately reflect the level of disability of his service-connected low back disorder.  However the Veteran was examined on four separate occasions by four different VA examiners.  In each instance, the findings on examination were consistent with those on the other examination reports and in each case they did not meet the criteria for the assignment of a disability rating in excess of 20 percent.  

Effective February 24, 2013, a 40 percent disability rating is assigned for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine based upon range of motion test results from the February 2015 VA examination, which revealed that the Veteran's forward flexion of the thoracolumbar spine was limited to 15, and 10 degrees with pain after repetitive motion testing.  The Board notes that these findings vastly inconsistent with the findings of all prior Compensation and Pension examinations.  Nevertheless, a 40 percent disability rating is assigned.  To warrant the assignment of a disability rating in excess of 40 percent, unfavorable ankylosis of the spine must be shown.  However, there is no evidence of ankylosis of the spine contained in any of the evidence of record, to include both lay and medical evidence.  Accordingly, a disability rating in excess of 40 percent is not warranted at any time covered by this appeal.

In sum, a disability rating in excess of 20 percent is not warranted for degenerative disc disease and degenerative joint disease of the lumbar spine for the period from May 19, 2008 to February 4, 2015 and in excess of 40 percent is not warranted thereafter, or for any period time covered by this appeal.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the assignment of disability ratings in excess of those indicated above, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Hart, 21 Vet. App. at 509. 

Consideration has also been given to any functional impairment and any effects of pain on functional abilities.  The objective pain exhibited by the Veteran has already been considered in implementing disability ratings above.  In light of the foregoing, the Board finds that a rating in excess of those already assigned are not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected back disorder inadequate.  The Veteran's back disorder is evaluated under the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Ratings in excess of those currently assigned are provided for certain manifestations of a low back disorder, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

Finally, the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran is not presently employed, he indicates that he was a full time student beginning in 2009, without any impact on that activity from his service-connected disabilities.  He is assigned a 100 percent combined disability rating effective February 2015.  



ORDER

For the period from May 19, 2008 to February 4, 2015, a disability rating in excess in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine is denied.

A disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine for any period of time covered by this appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


